Citation Nr: 1047046	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  10-38 636	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 
percent for the residuals of prostate cancer, status post seed 
implantation with urinary frequency and impotence.

2.  Entitlement to an initial disability rating in excess of 10 
percent for the residuals of radiation-induced proctopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
December 1948 to August 1977.

2.	On November 9, 2010, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  See 
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  See 38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2010).  In 
the present case, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


